United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-598
Issued: August 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 16, 2014 appellant filed a timely appeal from a September 6, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
chronic osteoarthritis, a right knee lateral meniscus tear or a left knee medial collateral ligament
strain in the performance of duty.
FACTUAL HISTORY
On June 8, 2013 appellant, then a 55-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained injuries as a result of his federal
1

5 U.S.C. § 8101 et seq.

employment duties. He first became aware of his condition on February 1, 2005 and of its
relationship to his employment on June 3, 2013.
By letter dated June 14, 2013, the employing establishment controverted the claim.
By letter dated June 18, 2013, OWCP informed appellant that the evidence of record was
insufficient to support his claim because no evidence had been received. Appellant was advised
of the medical and factual evidence needed and asked to respond to the provided questions
within 30 days. OWCP also requested that the employing establishment provide information
regarding his employment duties.
In a July 5, 2013 narrative statement, appellant stated that he developed chronic
osteoarthritis, a right knee lateral meniscus tear and a left knee medial collateral ligament (MCL)
strain as a result of his federal employment duties. He reported that he was a letter carrier in
Anchorage, Alaska from 1997 to 2007 and was transferred to Colorado Springs, Colorado in
2007 where he currently worked. Appellant stated that his letter carrier duties included lifting
35 to 70 pounds, walking six to seven hours a day in adverse conditions and prolonged standing,
stooping, bending and twisting. He stated that he engaged in these activities for 8 to 12 hours a
day, five to six days a week. Appellant noted that he had been a letter carrier for the last
16 years and did not have any injuries prior to working for the employing establishment. He
further noted that his duties as a letter carrier in both Anchorage and Colorado Springs required
him to walk for six to seven hours a day, five to six days a week. Appellant stated that his knee
pain had progressively worsened as a result of his federal employment duties.
In medical reports dated October 23, 2004 to November 7, 2005, Dr. Ken R. Moll,
Board-certified in family medicine, reported that appellant was a postal service employee who
complained of right knee pain, especially with prolonged standing and when stepping out of his
mail truck. He diagnosed subacute arthritis.
In a January 26, 2006 operative report, Dr. Richard McEvoy, a Board-certified orthopedic
surgeon, reported that appellant suffered a torn lateral meniscus of the right knee and underwent
a partial lateral meniscectomy and removal of loose body lateral suprapatellar pouch.
In medical reports dated June 20 and July 8, 2013, Dr. Thomas Johnson, an osteopathic
physician, reported that appellant was evaluated for complaints of knee pain which left him
unable to walk. A June 7, 2013 magnetic resonance imaging (MRI) scan of the left knee
revealed moderate osteoarthritis and MCL strain with a ruptured popliteal cyst behind the knee.
Dr. Johnson noted that appellant was a postman who walked six to seven hours daily for the last
17 years. Appellant reported that he was hurt at work when he stumbled while walking and
heard his knee pop. Dr. Johnson stated that appellant tripped while delivering mail on a walking
route and suffered a knee sprain. He further stated that he believed that appellant’s osteoarthritis
was preexisting but the MCL strain was a new injury.
By decision dated September 6, 2013, OWCP denied appellant’s claim finding that the
evidence failed to establish that the occupational exposure occurred as alleged.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.7

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

7

James Mack, 43 ECAB 321 (1991).

3

ANALYSIS
The Board finds that appellant failed to establish that he developed chronic osteoarthritis,
right knee lateral meniscus tear and left knee MCL strain in the performance of duty as a city
letter carrier.
In order to prevail, appellant must establish all of the elements of his claim. He must
prove his employment, the time, place and manner of injury, a resulting personal injury and that
his injury arose in the performance of duty. Appellant alleged that he developed chronic
osteoarthritis, right knee lateral meniscus tear and left knee MCL strain as a result of his federal
employment duties as a city letter carrier.
Appellant has not provided sufficient detail to establish that an occupational exposure
occurred as alleged.8 On his CA-2 form, he stated that he had no prior medical issues until he
started working for the postal service and his duties as a letter carrier aggravated his condition.
Appellant failed to describe the circumstances of his alleged injury and the duties he was
performing which caused his injury. His July 5, 2013 narrative statement alleged that he
developed chronic osteoarthritis, a right knee lateral meniscus tear and left MCL strain as a result
of his federal employment duties. Appellant reported that he was a letter carrier in Anchorage,
Alaska from 1997 to 2007 and was transferred to Colorado Springs, Colorado in 2007 where he
currently worked. He stated that his letter carrier duties included lifting 35 to 70 pounds,
walking six to seven hours a day in adverse conditions and prolonged standing, stooping,
bending and twisting. Appellant stated that he engaged in these activities for 8 to 12 hours a day,
five to six days a week. He noted that he had been a letter carrier for the last 16 years and did
not have any injuries prior to working for the employing establishment. Appellant further noted
that his duties as a letter carrier in both Anchorage and Colorado Springs required him to walk
for six to seven hours a day, five to six days a week. As he filed a CA-2 form, he has alleged
that his conditions were caused by cumulative trauma produced by his work environment over a
period longer than a single workday or shift.9 The Board finds that appellant’s description of his
job duties is generalized and vague in nature. Appellant failed to provide an adequate detailed
description of his specific employment duties, at his various work locations, which he believed
caused or aggravated his condition to establish that an occupational exposure occurred as
alleged.
The medical evidence of record further fails to substantiate appellant’s claim. Dr. Moll’s
October 23, 2004 to November 7, 2005 reports noted appellant’s complaints of right knee pain,
especially with prolonged standing and stepping out of his mail truck. While he diagnosed
subacute arthritis of the right knee, he failed to adequately describe appellant’s employment
duties or state any opinion regarding the cause of his condition relative to his employment.
Dr. McEvoy’s January 26, 2006 operative report also failed to discuss appellant’s employment
duties or state an opinion on the cause of injury. The only medical reports pertaining to
appellant’s right knee condition date back more than seven years and fail to adequately describe

8

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

20 C.F.R. § 10.5(q).

4

his employment duties or cause of injury. The reports are of limited probative value and
insufficient to establish his claim.10
Dr. Johnson’s reports dated June 20 and July 8, 2013 are also insufficient to establish that
an occupational exposure occurred as alleged. While he noted that appellant was a postman who
walked six to seven hours daily, he also reported that appellant tripped while delivering mail on a
walking route and suffered a knee sprain. This implicates a traumatic injury on an unspecified
date. Dr. Johnson failed to provide a detailed medical history or adequately describe appellant’s
employment duties, as alleged by appellant in his occupational disease claim. Moreover, it
appears that Dr. Johnson is attributing appellant’s left knee MCL strain to a traumatic injury
resulting from a single occurrence within a single workday rather than an injury produced by his
work environment over a period longer than a single workday as alleged by him in this claim.11
This description of injury is not consistent with the description previously submitted in this
claim. Dr. Johnson also attributed appellant’s osteoarthritis to a preexisting condition and failed
to provide any opinion that the condition was aggravated by his employment duties. His medical
reports fail to establish that appellant’s conditions are a result of a work-related occupational
exposure.12
As previously mentioned, the record before the Board does not contain detailed
information regarding what work activities appellant was performing which he alleged caused or
aggravated his condition. As appellant has alleged an occupational disease, he must factually
establish the regularly assigned work duties he attributes to the cause of his condition.
Moreover, though he has established a firm medical diagnosis, he must submit rationalized
medical evidence from a physician which describes his employment duties and provides an
explanation on how these duties caused his injury.13 As the factual and medical evidence of
record have provided varying accounts of injury and the employing establishment controverted
the claim, the record lacks sufficient evidence establishing the factual element of appellant’s
claim, namely, that a claimed occupational exposure caused him medical injury or disease.14
On appeal, appellant argues that his right knee meniscus tear and osteoarthritis had
worsened as a result of his employment duties. He further stated that on June 3, 2013 he
stumbled while delivering mail and heard his knee pop. Appellant sought medical treatment and
an MRI scan revealed osteoarthritis and left knee MCL strain. In this instance, he has filed an
occupational disease claim and must adequately describe the federal employment duties which
he alleges caused him injury.15 If appellant is alleging that his injury was produced by a specific
10

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

11

A traumatic injury means a condition of the body caused by a specific event or incident or series of events or
incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
12

Id.

13

Supra note 10.

14

B.S., Docket No. 13-405 (issued July 18, 2013).

15

Supra note 10.

5

incident having occurred on June 3, 2013, he should pursue his claim by filing a traumatic injury
claim (Form CA-1) and submitting rationalized medical evidence from a physician which
describes how the alleged traumatic incident caused his injury. It is his burden to specify the
nature of his claim. The record does not indicate that appellant ever advised the employing
establishment or OWCP of any specific traumatic incident.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.16 An award of compensation may not
be based on surmise, conjecture, speculation or on the employee’s own belief of causal
relation.17 Appellant failed to provide evidence to prove the fact of injury, its time, place and
manner and that the injury was causally related to his federal employment. Because he did not
submit sufficient evidence demonstrating the alleged occupational exposure actually occurred as
alleged, OWCP properly denied his claim.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
developed chronic osteoarthritis, right knee lateral meniscus tear and left knee MCL strain in the
performance of duty as a city letter carrier.

16

Daniel O. Vasquez, 57 ECAB 559 (2006).

17

D.D., 57 ECAB 734 (2006).

6

ORDER
IT IS HEREBY ORDERED THAT the September 6, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

